 


109 HR 3839 IH: To amend the Marine Mammal Protection Act of 1972 to repeal the long-term goal for reducing to zero the incidental mortality and serious injury of marine mammals in commercial fishing operations, and to modify the goal of take reduction plans for reducing such takings.
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3839 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Marine Mammal Protection Act of 1972 to repeal the long-term goal for reducing to zero the incidental mortality and serious injury of marine mammals in commercial fishing operations, and to modify the goal of take reduction plans for reducing such takings. 
 
 
1.FindingsThe Congress finds the following: 
(1)The goal of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) is to maintain marine mammal species and population stocks at their optimum sustainable populations. 
(2)If the annual removals of individuals of a species or population stock of marine mammals do not exceed the potential biological removal level, the species or population stock will be maintained at, or reach, its optimum sustainable population. 
(3)Requiring that commercial fishermen achieve a zero mortality rate goal for a species or population stock of marine mammals that is equal to or less than 10 percent of the potential biological removal of a given marine mammal species or population stock is unnecessary to achieve that Act’s goal of maintaining species and stocks at their optimum sustainable population and penalizes commercial fishermen. 
(4)The Congress intended that the zero mortality rate goal under that Act would be met if fishermen use the best technology that is economically and technologically feasible. 
(5)Species and populations stocks of marine mammal that have reached historic levels are impeding the recovery of endangered species and threatened species through predation or competition in the ecosystem. 
(6)The fundamental principles of ecosystem management are defeated by giving one species a preeminent position in the ecosystem through, imposition of a zero mortality rate goal. 
(7)All persons that interact with marine mammals should seek to reduce and eliminate marine mammal injuries and mortalities through the use of the best equipment and techniques that are economically and technologically feasible. 
2.Modification of goals for reducing incidental take of marine mammals in commercial fishing 
(a)Repeal of Zero Mortality GoalSection 118 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1387) is amended by striking subsection (b), and by redesignating subsections (c) through (l) in order as subsections (b) through (k). 
(b)Conforming AmendmentsSuch Act is further amended as follows: 
(1)In section 101(a)(2) (16 U.S.C. 1371(a)(2)) by striking the third sentence. 
(2)In section 101(a)(5)(E)(i)(III) (16 U.S.C. 1371(a)(5)(E)(i)(III) by striking subsection (d) and inserting subsection (c). 
(3)In section 115(b)(4) (16 U.S.C. 1384(b)(4)) by striking section 118(f)(1) and inserting section 118(e)(1). 
(4)In section 117(a)(4) (16 U.S.C. 1386(a)(4)) in subparagraph (D) by striking , and an analysis and all that follows through the end of the subparagraph and inserting a semicolon. 
(5)In section 118 (16 U.S.C. 1387) by striking subsection (c)(1)(A) (i) each place it appears and inserting subsection (b)(1)(A)(i). 
(6)In section 118 (16 U.S.C. 1387) by striking subsection (c)(1)(A)(i) each place it appears and inserting subsection (b)(1)(A)(i). 
(7)In section 118(a)(1) (16 U.S.C. 1387(a)(1)) by striking the last sentence. 
(8)In section 118(b), as redesignated by subsection (a) of this section 16 U.S.C. 1387(c)(1)(B)), by striking subsection (e) each place it appears and inserting subsection (d). 
(9)In section 118(c)(1)(B), as redesignated by subsection (a) of this section (16 U.S.C. 1387(d)(1)(B)), by striking subsection (e) and inserting subsection (d). 
(10)In section 118(e)(9)(D), as redesignated by subsection (a) of this section (16 U.S.C. 1387(f)(9)(D)), by striking subsection (d) and inserting subsection (c). 
(11)In section 118(f)(1), as redesignated by subsection (a) of this section (16 U.S.C. 1387(g)(1)), by striking subsection (c)(1)(A)(iii) each place it appears and inserting subsection (b)(1)(A)(iii). 
(12)In section 118(g), as redesignated by subsection (a) of this section (16 U.S.C. 1387(h)), by striking subsection (c) and inserting subsection (b). 
(13)In section 120(j)(2) (16 U.S.C. 1389(j)(2)) by striking 118(f)(5)(A) and inserting 118(e)(5)(A). 
(c)Modification of Goal of Take Reduction PlansSection 118(e)(2) of such Act, as redesignated by subsection (a) of this section (16 U.S.C. 1387(f)(2)), is amended by striking the last sentence and inserting the following: The long-term goal of the plan shall be to reduce, within 5 years after its implementation, the incidental mortality or serious injury of marine mammals incidentally taken in the course of fishing operations taking into account the economics of the fishery, the availability of existing technology, and existing State or regional fishery management plans.. 
 
